Case 1:19-cv-03157-PAB-STV Document 15-3 Filed 01/24/20 USDC Colorado Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Case 1:19-cv-03157-PAB-STV

   WENDELL H. STONE COMPANY, INC., individually and on behalf of all others similarly
   situated,

                  Plaintiff,

   v.

   FIVE STAR ADVERTISING, LLC, a Colorado limited liability company, and JOHNNY LEE,
   an individual,

                  Defendants.


                   [PROPOSED] CLERK’S ENTRY OF DEFAULT AGAINST
                            FIVE STAR ADVERTISING, LLC


          Pursuant to 55(a) of the Federal Rules of Civil Procedure and upon application by

   Plaintiff, default is hereby entered against Defendant Five Star Advertising, LLC.



   DEFAULT ENTERED this ____ day of ___________________ 2020



                                                               _________________________
                                                                     Clerk of Court
